Case 1:20-cv-02513-AT Document 8 Filed 05/20/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
QUILLER, INC., D/B/A ALL ABOARD AUTO DOC#:
TRANSPORT, DATE FILED: 5/20/2020
Plaintiff,
-against- 20 Civ. 2513 (AT)
THE UNITED STATES OF AMERICA and
UNITED STATES POSTAL SERVICE, ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

On March 25, 2020, the Court ordered the parties to submit a joint status letter and
proposed case management plan by May 19, 2020, in advance of the initial pretrial conference
scheduled for May 26, 2020. Those submissions are now overdue. Accordingly, it is ORDERED
that by May 21, 2020, the parties shall submit their joint letter and proposed case management
plan.

It is further ORDERED that the initial pretrial conference scheduled for May 26, 2020, at
11:20 a.m. shall proceed telephonically. The parties are each directed to call either (888) 398-2342
or (215) 861-0674, and enter access code 5598827.

SO ORDERED.

Dated: May 20, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
